Bleckley, Chief Justice.
1. The legal unity of husband and wife has, in Georgia, for most purposes, been dissolved, and a legal duality established. A wife is a wife, and not a husband, as she was formerly. Legislative chemistry has analyzed the conjugal unit, and it is no longer treated as an element, but as a compound. A husband can make a gift to his own wife, although she lives in the house with him and attends to her household duties, as easily as he can make a present to his neighbor’s wife. This puts her on an equality with other ladies, and looks like progress. Under the new order of things, when he induces her to enter into the business of keeping boarders, and promises to let her have all the proceeds, he is allowed to keep his promise if she keeps the boarders. It would seem that the law ought to tolerate him in being faithful to his word in such a matter, even though he has pledged it only to his wife, and we think it does. If a husband consent that his wife may take boarders into the family and that she shall have the gross proceeds for application on a contract which he has made with a third person for the purchase of real estate, and if money so acquired by the wife be thus applied, the money is hers and not his, her right to it being founded on a meritorious consideration; and if, on completing payment, the wife take a conveyance of the premises to herself from such third person, her title will prevail against a creditor of her husband who gave credit after the property was paid for, though the conveyance to her be of later date than the giving of such credit, it not appearing that the credit was given upon the faith of the specific property, or that the debtor was in possession as apparent owner when the debt was created.
2. The above ruling controls the case upon its substantial merits, and if any errors were committed upon the trial, they were of minor importance and not material to the result.
Judgment affirmed.